Title: To John Adams from William Stephens Smith, 21 February 1814
From: Smith, William Stephens
To: Adams, John



Dear Sir
Washington City Monday Feby 21st. 1814

This day’s Post brings a communication from Abbey under date of the 13th. from a Gentleman of very high standing of from which the following is an extract—
“General Hulls trial will be terminated in a few day’s, the evidence on the part of the prosecution have closed, The Unfortunate Old man, will have but a slender Defence, the Court must I think sentence him to be shot, the state of the Army requires it, I do from my soul pitty him, Could the punishment be inflicted on Madison for the infamous appointment an act of Justice would be done to the Country”—
my heart melts at this melencholy picture I wish to Heaven, Hull had taken my early advice and profitted by the opinion I gave, that if he pursued his proposed plan of invasion, with the means he said was fully competent, and under the guidance of so imbecile an administration, on every war question that in my opinion he was a lost and ruined man
This opinion having also been given by me to you and my friends at Medford, we can only now join in mourning and lamenting his fate—
Yours affectionately
W. S. Smith